Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed March 8, 2021 has been entered.  Claims 1-10 are pending in this application, with claims 5-10 withdrawn from consideration.  Thus claims 1-4 are examined herein.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The wording of the “wherein” clause in the final three lines of claim 1 as amended is improper, i.e. as drafted this clause recites some incomplete thought.  If Applicant’s intent was to state that after heat treatment, a certain percentage of the grain boundaries in the product have a tilt angle between 2 and 150, then the examiner suggests changing “in a microstructure” to “it has a microstructure” and deleting “is”.  Claims 2-4 are included in this rejection as they depend from claim 1.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2015/0299818).
Sachdev is directed to roll-forming of high-strength sheet metal, such as aluminum of strength greater than 300 MPa; see Sachdev para. [0017], The Sachdev process as disclosed in para. [0018-0020] of that reference includes continuously passing sheet metal through parallel rollers while bending the metal into a desired shape through several bending steps, each performed with multiple roller dies. One or more laser sources is placed nearby and/or just before a set of roller dies causing intense heat locally to an area subject to bending (in accord with claim 3), and the heating is followed by a rapid quenching after the roller dies. With respect to claim 4, while Sachdev does not explicitly teach a 7XXX alloy, Sachdev para. [0017] indicates that the prior art method is applicable to aluminum sheet material of strength greater than 300 MPa, and numerous 7000 series aluminum alloys would meet that criteria.
Sachdev does not specify the tilt angle of grain boundaries (or percentage of such with a certain tilt angle) as set forth in claim 1 as amended, and does not recite the temperature range of instant claim 2.  However,
a) Given that Sachdev method involves substantially the same series of process steps carries out upon substantially the same material as done in the claimed process, it is a reasonable assumption that the resulting microstructure in the final product of that method would be substantially the same in both the prior art and the claimed invention.

Thus, the disclosure of Sachdev et al. is held to create a prima facie case of obviousness of a method as presently claimed.

			Response to Arguments
In a response filed March 8, 2021, Applicant notes that Sachdev does not disclose the limitations of the last three lines of claim 1 as amended, and suggests that the present specification indicates that those limitations define some unobvious feature of the invention versus the prior art.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) While the prior art does not discuss grain boundary angles or percentages of grain boundaries that are within a certain range of angles, Applicant has not shown that the feature as claimed is in fact any different from what would result from practice of the prior art method.  As indicated in the rejection supra, the prior art involves a procedure substantially as claimed carried out upon a substantially similar material in both instances.  Given those similarities, the burden falls to Applicant to show that any results obtained would be distinct from those achieved in the prior art.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 1, 2021